PER CURIAM.
The owners of 63 condominium units located in a high-rise complex known as Presidential Towers appeal from the decision of the Tax Court affirming the 1982 assessments on their units as fixed by judgments of the Passaic County Board of Taxation. It is contended that the court erred in utilizing the “rounded up” average ratio of assessed to true value, as promulgated by the Director, Division of Taxation, pursuant to N.J.S.A. 54:1-35.1, rather than the “actual” average ratio, in determining whether any appellant was entitled to discrimination relief. A further contention is that there was no evidentiary support for the court’s use of a 13% mortgage interest rate for purposes of its cash equivalency analyses.
We have carefully reviewed the record and are in accord with the conclusions of Judge Crabtree as set forth in his published opinion reported in 6 N.J.Tax 406 (Tax Ct.1984) and his letter opinion dated May 4, 1984.
*657 We are satisfied that there was sufficient credible evidence justifying the judge’s utilization of a mortgage interest rate of 13% for purposes of the cash-equivalency market value analyses. Also, that the “rounded up” school aid ratio as originally promulgated by the Director, Division of Taxation, was properly relied upon by the court inasmuch as such figure had been used by the parties during the trial and the validity of such rounding up had not been preserved as an issue in the pretrial order. R. 4:25-1; Rothman Realty Corp. v. Berick, 73 N.J. 590, 598, 376 A.2d 902 (1977).
Affirmed.